DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 49-68 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 61, 63-65, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji US (2010/0173632) in view of Sandhu et al. US (2016/0150445).  

Regarding Claim 61, Kitaji discloses an apparatus (see Fig.’s 1 & 3 i.e., threshold management server 300) comprising: at least one processor (see Fig.’s 1 & 3 i.e., threshold management server 300 comprises a processor); and at least one memory (see Fig.’s 1 & 3 i.e., threshold management server 300 comprises a memory) see Fig.’s 1 & 3 i.e., threshold management server 300) to at least: receive a message (see Fig. 11 i.e., S130 & Para [0112]) requesting a creation and/or a modification of a bearer, (see Fig. 1 i.e., radio communication systems 10 & 20 will require establishing a bearer or path for the communication session & Fig. 11 i.e., creation of bearer or path in steps S110-S170 for establishing the communication session between 100 MN and 200 CN & Para [0046] i.e., The radio terminal 100 executes a communication with the communication target device 200 by using any of radio communication systems 10 and 20. Specifically, the radio terminal 100 executes the voice call application and executes the communication with the communication target device 200 through a radio base station 11 or a radio base station 21, [0051] i.e., radio base station 11 configuring the radio communication system 10 (i.e., bearer will be created) & [0076] i.e., “paths (i.e., “bearer”) of the EVDO communication unit 101 and the WiMAX communication unit 103, that is, any of the radio communication system 10 and the radio communication system 20” suggests that paths (i.e., bearer) are created for the respective communication systems 10, 20 of Fig. 1 & [0087] i.e., band which is being used for communications to the total bands available in the radio base station 11 (21) of the radio communication system 10 (20) & [0098-0103] i.e., creation of bearer for establishing the voice call communication & [0110-0118]). 

wherein the apparatus (see Fig.’s 1 & 3 i.e., threshold management server 300) comprises or is comprised in a core network node; (see Fig. 1 i.e., threshold management server 300 is connected to the backbone network 12,22 which is a core network & Para’s [0047-0048] i.e., backbone network (i.e., core network) & Para’s [0048-0050] i.e., The threshold management server 300 can be connected to the backbone network)

determine a handover threshold; (see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0050] i.e., The threshold management server 300 manages a handover threshold TH corresponding to an application executed in the radio terminal 100 & [0056] i.e., The EVDO communication unit 101 and WiMAX communication unit 103 receives a session notification response R1 (see, for example, Fig. 7) from the threshold management server 300, the session notification response R1 including the handover threshold  TH & [0057] i.e., The session notification response R1 is transmitted to the MN 100 from the threshold management server 300 when the threshold management server 300 receives the session notification N1 & Para [0116] i.e., At step S160, the threshold management server 300 transmits the session notification response R1 to the MN 100 (see Fig. 7) on the basis of the session notification N4 received from the MN 100. Here, referring to the threshold information table TB (see Fig. 5), the threshold management server 300 writes the handover threshold TH according to the traffic congestion degree acquired from the backbone network 12 in a predetermined field (a threshold parameter and a threshold) of the session notification response R1) based at least in part on a codec being used for the bearer (see Fig. 6 & Para’s [0054-0055] i.e., session notification N1 transmitted to the threshold management server 300 which includes the type of application executed in the MN 100 and a field indicating the radio communication system (the radio communication system in the figure) to which the MN 100 is connected (i.e., “bearer” of radio communication system) & [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711. & [0071] i.e., Note that the handover controller 107 may detect the type of application 113 by acquiring codec information).

and send the determined handover threshold to a base station, (see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0116]). 

While Kitaji discloses the threshold management server 300 which manages the handover threshold (see Fig. 1, 300 & Para [0050]) is connected to a backbone network which may be a core network (see Fig. 1 i.e., threshold management server 300 coupled to backbone network 12, 22 & Para’s [0048-0050] i.e., The threshold management server 300 can be connected to the backbone network), Kitaji does not specifically disclose the threshold management server 300 comprises a core network 

Sandhu discloses a network device that is included in a core network (see Para [0071] i.e., a network device (i.e., “core network node”) that is included in or communicatively coupled with a core network (e.g., an MME, or the like)). 

Sandhu discloses the network device that is included in a core network (i.e., MME) manages a handover threshold (see Para’s [0071] i.e., a network device that is included in or communicatively coupled with a core network…the network device may initiate handover of the high gain UE 306 if the modified power parameter satisfies a handover threshold)

(Sandhu suggests the handover threshold used by the network device in the core network is used to initiate handover of the high gain UE 306 from the serving base station to the neighbor base station based on the quality of communication with the serving base station, (see Para’s [0032-0033], [0071], & [0104] i.e., A network device (e.g., MME, another network device, etc.) included in the core network, may use the measurement report to determine whether to handover the UE from the serving base station to a neighbor base station. For example, the network device may determine to handover the UE when the reported power parameter satisfies a handover threshold)).



Regarding Claims 63 and 67, the combination of Kitaji in view of Sandhu discloses the apparatus and method of claims 61 and 65, wherein the handover threshold is determined based at least in part on whether redundancy is being used for the bearer, (Kitaji, see Para’s [0118] i.e., the MN 100 executes switching of a communication path (i.e., redundancy for the bearer) with the CN 200 & [0119-0122] i.e., handover threshold TH determined).

Regarding Claims 64 and 68, the combination of Kitaji in view of Sandhu discloses the apparatus and method of claims 61 and 65, wherein the handover threshold comprises a radio signal strength threshold (Kitaji, see Para [0006], [0051] i.e., RSSI, [0063-0064] i.e., RSSI & [0066-0067]), a quality threshold, and/or a packet loss threshold.  

Regarding Claim 65, Kitaji discloses a method comprising: receiving, at a network node, a message (see Fig. 11 i.e., S130 & Para [0112]) requesting a creation and/or a see Fig. 1 i.e., radio communication systems 10 & 20 will require establishing a bearer or path for the communication session & Fig. 11 i.e., creation of bearer or path in steps S110-S170 for establishing the communication session between 100 MN and 200 CN & Para [0046] i.e., The radio terminal 100 executes a communication with the communication target device 200 by using any of radio communication systems 10 and 20. Specifically, the radio terminal 100 executes the voice call application and executes the communication with the communication target device 200 through a radio base station 11 or a radio base station 21, [0051] i.e., radio base station 11 configuring the radio communication system 10 (i.e., bearer will be created) & [0076] i.e., “paths (i.e., “bearer”) of the EVDO communication unit 101 and the WiMAX communication unit 103, that is, any of the radio communication system 10 and the radio communication system 20” suggests that paths (i.e., bearer) are created for the respective communication systems 10, 20 of Fig. 1 & [0087] i.e., band which is being used for communications to the total bands available in the radio base station 11 (21) of the radio communication system 10 (20) & [0098-0103] i.e., creation of bearer for establishing the voice call communication & [0110-0118]). 

Determining, by the network node, a handover threshold, (see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0050] i.e., The threshold management server 300 manages a handover threshold TH corresponding to an application executed in the radio terminal 100 & [0056] i.e., The EVDO communication unit 101 and WiMAX communication unit 103 receives a session notification response R1 (see, for example, Fig. 7) from the threshold management server 300, the session notification response R1 including the handover threshold  TH & [0057] i.e., The session notification response R1 is transmitted to the MN 100 from the threshold management server 300 when the threshold management server 300 receives the session notification N1 & Para [0116] i.e., At step S160, the threshold management server 300 transmits the session notification response R1 to the MN 100 (see Fig. 7) on the basis of the session notification N4 received from the MN 100. Here, referring to the threshold information table TB (see Fig. 5), the threshold management server 300 writes the handover threshold TH according to the traffic congestion degree acquired from the backbone network 12 in a predetermined field (a threshold parameter and a threshold) of the session notification response R1) based at least in part on a codec being used for the bearer (see Fig. 6 & Para’s [0054-0055] i.e., session notification N1 transmitted to the threshold management server 300 which includes the type of application executed in the MN 100 and a field indicating the radio communication system (the radio communication system in the figure) to which the MN 100 is connected (i.e., “bearer” of radio communication system) & [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711. & [0071] i.e., Note that the handover controller 107 may detect the type of application 113 by acquiring codec information).

and sending, by the network node and to a base station, the determined handover threshold, (see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0116]). 

While Kitaji discloses the threshold management server 300 which manages the handover threshold (see Fig. 1, 300 & Para [0050]) is connected to a backbone network which may be a core network (see Fig. 1 i.e., threshold management server 300 coupled to backbone network 12, 22 & Para’s [0048-0050] i.e., The threshold management server 300 can be connected to the backbone network), Kitaji does not specifically disclose the threshold management server 300 is a core network node included in a core network. However the claim feature would be rendered obvious in view of Sandhu et al. US (2016/0150445). 

Sandhu discloses a network device that is included in a core network (see Para [0071] i.e., a network device (i.e., “core network node”) that is included in or communicatively coupled with a core network (e.g., an MME, or the like)). 

Sandhu discloses the network device that is included in a core network (i.e., MME) manages a handover threshold (see Para’s [0071] i.e., a network device that is included in or communicatively coupled with a core network…the network device may initiate handover of the high gain UE 306 if the modified power parameter satisfies a handover threshold)

(Sandhu suggests the handover threshold used by the network device in the core network is used to initiate handover of the high gain UE 306 from the serving base station to the neighbor base station based on the quality of communication with the serving base station, (see Para’s [0032-0033], [0071], & [0104] i.e., A network device (e.g., MME, another network device, etc.) included in the core network, may use the measurement report to determine whether to handover the UE from the serving base station to a neighbor base station. For example, the network device may determine to handover the UE when the reported power parameter satisfies a handover threshold)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the threshold management server 300 disclosed in Kitaji to be moved to the core network resulting in a core network node based on the teachings of Sandhu who discloses a network device included in a core network manages and uses a handover threshold because the motivation lies in Sandhu that the handover threshold used by the network device or core network node is used to achieve successful handover of the high gain UE 306 from the serving base station to the neighbor base station based on the quality of communication with the serving base station.  

s 62 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji US (2010/0173632) in view of Sandhu et al. US (2016/0150445) as applied to claims 61 and 65 above, and further in view of McDiarmid et al. US (2017/0195932).

Regarding Claims 62 and 66, the combination of Kitaji in view of Sandhu discloses the apparatus and method of claims 61 and 65, but does not disclose wherein the apparatus is further configured to at least derive the handover threshold from session description protocol information within a session initiation protocol. However the claim feature would be rendered obvious in view of McDiarmid et al. US (2017/0195932).

McDiarmid discloses wherein the apparatus is further configured to at least derive the handover threshold from session description protocol information within a session initiation protocol (see Para’s [0023-0025] i.e., SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions over packet networks, [0028], [0035] i.e., codec-specific thresholds, [0039] i.e., For example, a session initiation message 114 (e.g., a SIP invite method) can be transmitted to the IMS core via the WiFi AP 106(3), and after a codec negotiation process, a selected codec 116 can be established for the communication session between the user 104 and one or more other users & [0061-0066] i.e., SIP register method that allows the mobile device 102 to register for an IMS-based service, such as voice calling, video calling, and similar services). 

. 


4.	Claims 49, 51-55, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji US (2010/0173632) in view of McDiarmid et al. US (2017/0195932), and further in view of Sandhu et al. US (2016/0150445).  

Regarding Claim 49, Kitaji discloses an apparatus (see Fig. 1 i.e., Base Station 11 & Para [0047] i.e., radio base station 11) comprising: at least one processor (see Fig. 1 i.e., Base Station 11 comprises a processor & Para [0047] i.e., radio base station 11); and at least one memory (see Fig. 1 i.e., Base Station 11 comprises a memory) including program code which when executed causes the apparatus (see Fig. 1 i.e., Base Station 11)  to at least: receive, from a core network node (see Fig. 1 i.e., threshold management server 300 is connected to the backbone network 12,22 which is a core network & Para’s [0047-0048] i.e., backbone network (i.e., core network) & [0050] i.e., The threshold management server 300 can be connected to the backbone network) during creation or modification of a bearer, (see Fig. 1 i.e., radio communication systems 10 & 20 will require establishing a bearer or path for the communication session & Fig. 11 i.e., creation of bearer or path in steps S110-S170 for establishing the communication session between 100 MN and 200 CN & Para [0046] i.e., The radio terminal 100 executes a communication with the communication target device 200 by using any of radio communication systems 10 and 20. Specifically, the radio terminal 100 executes the voice call application and executes the communication with the communication target device 200 through a radio base station 11 or a radio base station 21, [0051] i.e., radio base station 11 configuring the radio communication system 10 (i.e., bearer will be created) & [0076] i.e., “paths (i.e., “bearer”) of the EVDO communication unit 101 and the WiMAX communication unit 103, that is, any of the radio communication system 10 and the radio communication system 20” suggests that paths (i.e., bearer) are created for the respective communication systems 10, 20 of Fig. 1 & [0087] i.e., band which is being used for communications to the total bands available in the radio base station 11 (21) of the radio communication system 10 (20) & [0098-0103] i.e., creation of bearer for establishing the voice call communication & [0110-0118]). 

a message (see Fig. 7 & Fig. 11 i.e., Session Notification Response S160 received from Threshold Management Server 300) including a handover threshold (see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0050] i.e., The threshold management server 300 manages a handover threshold TH corresponding to an application executed in the radio terminal 100 & [0056] i.e., The EVDO communication unit 101 and WiMAX communication unit 103 receives a session notification response R1 (see, for example, Fig. 7) from the threshold management server 300, the session notification response R1 including the handover threshold  TH & [0057] i.e., The session notification response R1 is transmitted to the MN 100 from the threshold management server 300 when the threshold management server 300 receives the session notification N1 & Para [0116] i.e., At step S160, the threshold management server 300 transmits the session notification response R1 to the MN 100 (see Fig. 7) on the basis of the session notification N4 received from the MN 100. Here, referring to the threshold information table TB (see Fig. 5), the threshold management server 300 writes the handover threshold TH according to the traffic congestion degree acquired from the backbone network 12 in a predetermined field (a threshold parameter and a threshold) of the session notification response R1).

based at least in part on a type of codec for the bearer, (see Fig. 6 & Para’s [0054-0055] i.e., session notification N1 transmitted to the threshold management server 300 which includes the type of application executed in the MN 100 and a field indicating the radio communication system (the radio communication system in the figure) to which the MN 100 is connected (i.e., “bearer” of radio communication system) & [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711. & [0071] i.e., Note that the handover controller 107 may detect the type of application 113 by acquiring codec information).

see Fig. 11 i.e., MN 100), a measurement report (see Figures 9-10 i.e., Radio Condition Information may be a “measurement report” & Para’s [0060] & [0090] & Figures 1 & 11 i.e., the radio condition information forwarded from the MN 100 to the threshold management server 300 will be received by the base station) providing an indication of a condition of the bearer and/or perform a measurement, by the apparatus, providing the indication of the condition of the bearer; (see Para’s [0051] i.e., condition of a radio signal RS (for example, RSSI), transmitted from a radio base station, [0060-0064] i.e., The EVDO communication unit 101 and the WiMAX communication unit 103 can transmit the radio condition information N2 (see Fig. 9) to the threshold management server 300, [0064-0068] i.e., The radio condition information acquisition unit 105 acquires the radio condition information (for example, RSSI) indicating the condition of the radio signal (see Fig. 1) which the EVDO communication unit 101 transmits to or receives from the radio base station 11…Specifically, the radio condition information acquisition unit 105 acquires the radio condition information from the EVDO communication unit 101 or the WiMax communication unit 103, and notifies the handover controller 107 of the acquired radio condition information, [0090], [0117] i.e., After the start of the communication, the MN 100 monitors the condition of the radio signal RS (for example, RSSI) on the basis of the handover threshold TH included in the session notification response R1 received from the threshold management server 300 & [0123-0124]). 

see Para’s [0065-0068] i.e., the handover controller 107 executes handover from another radio base station, for example, the radio base station 11 to the radio base station 21 when the condition of the radio signal RS indicated by the radio condition information falls below the handover threshold TH, [0110] i.e., Fig. 11 shows another example of a communication sequence in which the MN 100 executes handover on the basis of the handover threshold TH notified from the threshold management server 300 & [0118] i.e., At step S180, the MN 100 executes switching of a communication path with the CN 200, that is, handover from the radio communication system 10 to the radio communication system 20 on the basis that the condition of the radio signal RS falls below the handover threshold & [0123-0124] i.e., execute handover to the radio base station 21 can be set according to the handover threshold TH according to the application executed in the MN 100).  

While Kitaji discloses the MN 100 determining whether to initiate the handover based at least on the handover threshold, (see Para’s [0065-0068], [0110], [0118], & [0124]), Kitaji does not disclose the apparatus or base station determining whether to initiate the handover. However the claim feature would be rendered obvious in view of McDiarmid et al. US (2017/0195932).  

McDiarmid discloses a base station determining whether to initiate a handover for a mobile device 102 by sending a handover command to the mobile device (see Fig. 6 i.e., step 612 & Para’s [0019] i.e., AP 106(1) is in the form of a cellular-based AP (e.g., a base station or enhanced NodeB), [0033] i.e., The serving AP 106(1) can analyze the measurement report 118, and upon determining that the mobile device 102 has taken enough measurements for the mobile device 102 to be provided a stable radio signal from a neighboring AP, the serving AP 106(1) can select a target AP 106(2) with the highest radio signal measurement and can send a handover command (“HO”) 120 (i.e., “initiate handover”) to the mobile device 102 with the target AP 106(2) identified for the mobile device 102 & [0077] i.e., At 612, the cellular-based AP 106 may send a handover command 120 (i.e., “initiate handover”) to the mobile device 102 information the mobile device 102 of a target AP 106 selected by the cellular-based AP 106…This handover command 120 is received by the mobile device 102 to re-register with the target AP 106 and to transition the communication session to the target AP). 

McDiarmid further discloses receiving, from the user equipment, a measurement report providing an indication of a condition of the bearer for initiating the handover (see Fig. 6, step 610 i.e., Receive measurement report from mobile device & Para’s [0031-0033], [0041-0046] i.e., In a mobile controlled handover implementation, the mobile device 102 can analyze the radio signal measurements taken from all available APs to determine a best performing AP to select as the target AP, [0058], [0066-0068] i.e., the handover module 318 measures a parameter of a radio signal from the first, serving AP 106 & [0076-0077] i.e., Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102 at 610. The measurement report 118 can include radio signal measurements taken by the mobile device 102 with respect to one or more AP’s (both cellular and WiFi) within communication range of the mobile device 102). 

(McDiarmid suggests the handover procedure is triggered for the mobile device based on a coded-specific threshold with respect to radio signal measurements performed by the mobile device for providing a stable radio signal from the best performing target AP with the highest radio signal measurement selected by the base station, (see Para’s [0013-0017] i.e., handover triggering threshold specific to codec, [0024-0027] i.e., codec-specific thresholds, [0031-0036] i.e., By utilizing a handover triggering threshold from the set of codec-specific thresholds 112 that is specific to the codec used in an ongoing communication session & [0041-0046] i.e., When a radio signal measurement from the serving AP 106(3) falls below the relevant codec-specific threshold, a handover procedure is triggered) & [0077] i.e., select a best performing AP as the target AP for the handover). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the apparatus disclosed in Kitaji to determine whether to initiate the handover based on the teachings of McDiarmid who discloses a base station initiates a handover for a mobile device by sending a handover command to the mobile device as disclosed in the teachings of McDiarmid because the motivation lies in McDiarmid for providing a stable radio signal from the best performing target AP with the highest radio signal measurement 

While Kitaji discloses the threshold management server 300 which manages the handover threshold (see Fig. 1, 300 & Para [0050]) is connected to a backbone network which may be a core network (see Fig. 1 i.e., threshold management server 300 coupled to backbone network 12, 22 & Para’s [0048-0050] i.e., The threshold management server 300 can be connected to the backbone network), the combination of Kitaji in view of McDiarmid does not specifically disclose the threshold management server 300 is a core network node included in a core network. However the claim feature would be rendered obvious in view of Sandhu et al. US (2016/0150445). 

Sandhu discloses a network device that is included in a core network (see Para [0071] i.e., a network device (i.e., “core network node”) that is included in or communicatively coupled with a core network (e.g., an MME, or the like)). 

Sandhu discloses the network device that is included in a core network (i.e., MME) manages a handover threshold (see Para’s [0071] i.e., a network device that is included in or communicatively coupled with a core network…the network device may initiate handover of the high gain UE 306 if the modified power parameter satisfies a handover threshold)

see Para’s [0032-0033], [0071], & [0104] i.e., A network device (e.g., MME, another network device, etc.) included in the core network, may use the measurement report to determine whether to handover the UE from the serving base station to a neighbor base station. For example, the network device may determine to handover the UE when the reported power parameter satisfies a handover threshold)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the threshold management server 300 disclosed in Kitaji in view of McDiarmid to be moved to the core network resulting in a core network node based on the teachings of Sandhu who discloses a network device included in a core network manages and uses a handover threshold because the motivation lies in Sandhu that the handover threshold used by the network device or core network node is used to achieve successful handover of the high gain UE 306 from the serving base station to the neighbor base station based on the quality of communication with the serving base station.  

Regarding Claim 51, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the apparatus of claim 49, wherein the handover threshold is derived by a core network node (Kitaji, see Fig. 1 i.e., threshold management server 300 (i.e., “core network node”) is connected to the backbone network 12,22 which is a core network & Para’s [0047-0048] i.e., backbone network (i.e., core network) & [0050] i.e., The threshold management server 300 can be connected to the backbone network & [0056] & [0116]) and/or the user equipment from session description protocol information within a session initiation protocol.  

Regarding Claim 52, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the apparatus of claim 49, wherein the apparatus is further configured to at least adjust the received handover threshold to take into account characteristics of a radio interface in use by the user equipment, (McDiarmid, see Para’s [0016-0017] i.e., codec specific threshold takes into account radio access technology (RAT) used by the UE, [0024], & [0070] i.e., The handover triggering threshold that is specific to the matching codec can then be used to monitor for a handover triggering event & [0069-0070] i.e., codec-specific thresholds 112 adjusted according to RAT supported by AP and UE for the communication session).   

Regarding Claim 53, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the apparatus of claim 49, wherein the handover threshold comprises a radio signal strength threshold (Kitaji, see Para [0006], [0051] i.e., RSSI, [0063-0064] i.e., RSSI & [0066-0067]), a quality threshold, and/or a packet loss threshold.  

Regarding Claim 54, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the apparatus of claim 49, wherein the handover threshold (Kitaji, see Para [0116] i.e., handover threshold TH) is carried by at least one of a create bearer Kitaji, see Fig. 11 i.e., S160 & Para [0116] i.e., handover threshold TH in a predetermined field of the session notification response R1), a bearer modify request message, or a radio resource control connection complete message, and wherein the apparatus comprises an evolved node B base station, (McDiarmid, see Para [0019] i.e., eNodeB). 

Regarding Claim 55, Kitaji discloses a method comprising: receiving, at a base station (see Fig. 1 i.e., Base Station 11 & Para [0047] i.e., radio base station 11) during creation or modification of a bearer, (see Fig. 1 i.e., radio communication systems 10 & 20 will require establishing a bearer or path for the communication session & Fig. 11 i.e., creation of bearer or path in steps S110-S170 for establishing the communication session between 100 MN and 200 CN & Para [0046] i.e., The radio terminal 100 executes a communication with the communication target device 200 by using any of radio communication systems 10 and 20. Specifically, the radio terminal 100 executes the voice call application and executes the communication with the communication target device 200 through a radio base station 11 or a radio base station 21, [0051] i.e., radio base station 11 configuring the radio communication system 10 (i.e., bearer will be created) & [0076] i.e., “paths (i.e., “bearer”) of the EVDO communication unit 101 and the WiMAX communication unit 103, that is, any of the radio communication system 10 and the radio communication system 20” suggests that paths (i.e., bearer) are created for the respective communication systems 10, 20 of Fig. 1 & [0087] i.e., band which is being used for communications to the total bands available in the radio base station 11 (21) of the radio communication system 10 (20) & [0098-0103] i.e., creation of bearer for establishing the voice call communication & [0110-0118]). 

a message (see Fig. 7 & Fig. 11 i.e., Session Notification Response S160 received from Threshold Management Server 300) including a handover threshold (see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message, Para [0050] i.e., The threshold management server 300 manages a handover threshold TH corresponding to an application executed in the radio terminal 100 & [0056] i.e., The EVDO communication unit 101 and WiMAX communication unit 103 receives a session notification response R1 (see, for example, Fig. 7) from the threshold management server 300, the session notification response R1 including the handover threshold  TH & [0057] i.e., The session notification response R1 is transmitted to the MN 100 from the threshold management server 300 when the threshold management server 300 receives the session notification N1 & Para [0116] i.e., At step S160, the threshold management server 300 transmits the session notification response R1 to the MN 100 (see Fig. 7) on the basis of the session notification N4 received from the MN 100. Here, referring to the threshold information table TB (see Fig. 5), the threshold management server 300 writes the handover threshold TH according to the traffic congestion degree acquired from the backbone network 12 in a predetermined field (a threshold parameter and a threshold) of the session notification response R1).

based at least in part on a type of codec for the bearer, (see Fig. 6 & Para’s [0054-0055] i.e., session notification N1 transmitted to the threshold management server 300 which includes the type of application executed in the MN 100 and a field indicating the radio communication system (the radio communication system in the figure) to which the MN 100 is connected (i.e., “bearer” of radio communication system) & [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec to be used complies with the ITU-T recommendations G.711. & [0071] i.e., Note that the handover controller 107 may detect the type of application 113 by acquiring codec information).

wherein the message is received from a core network node; (see Fig. 1 i.e., threshold management server 300 is connected to the backbone network 12, 22 which is a core network & Para’s [0047-0048] i.e., backbone network (i.e., core network) & [0050] i.e., The threshold management server 300 can be connected to the backbone network & [0116] & Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message)

see Fig. 11 i.e., MN 100), a measurement report (see Figures 9-10 i.e., Radio Condition Information may be a “measurement report” & Para’s [0060] & [0090] & Figures 1 & 11 i.e., the radio condition information forwarded from the MN 100 to the threshold management server 300 will be received by the base station) providing an indication of a condition of the bearer and/or perform a measurement, by the base station, providing the indication of the condition of the bearer; (see Para’s [0051] i.e., condition of a radio signal RS (for example, RSSI), transmitted from a radio base station, [0060-0064] i.e., The EVDO communication unit 101 and the WiMAX communication unit 103 can transmit the radio condition information N2 (see Fig. 9) to the threshold management server 300, [0064-0068] i.e., The radio condition information acquisition unit 105 acquires the radio condition information (for example, RSSI) indicating the condition of the radio signal (see Fig. 1) which the EVDO communication unit 101 transmits to or receives from the radio base station 11…Specifically, the radio condition information acquisition unit 105 acquires the radio condition information from the EVDO communication unit 101 or the WiMax communication unit 103, and notifies the handover controller 107 of the acquired radio condition information, [0090], [0117] i.e., After the start of the communication, the MN 100 monitors the condition of the radio signal RS (for example, RSSI) on the basis of the handover threshold TH included in the session notification response R1 received from the threshold management server 300 & [0123-0124]). 

see Para’s [0065-0068] i.e., the handover controller 107 executes handover from another radio base station, for example, the radio base station 11 to the radio base station 21 when the condition of the radio signal RS indicated by the radio condition information falls below the handover threshold TH, [0110] i.e., Fig. 11 shows another example of a communication sequence in which the MN 100 executes handover on the basis of the handover threshold TH notified from the threshold management server 300 & [0118] i.e., At step S180, the MN 100 executes switching of a communication path with the CN 200, that is, handover from the radio communication system 10 to the radio communication system 20 on the basis that the condition of the radio signal RS falls below the handover threshold & [0123-0124] i.e., execute handover to the radio base station 21 can be set according to the handover threshold TH according to the application executed in the MN 100).  

While Kitaji discloses the MN 100 determining whether to initiate the handover based at least on the handover threshold, (see Para’s [0065-0068], [0110], [0118], & [0124]), Kitaji does not disclose the apparatus or base station determining whether to initiate the handover. However the claim feature would be rendered obvious in view of McDiarmid et al. US (2017/0195932).  

McDiarmid discloses a base station determining whether to initiate a handover for a mobile device 102 by sending a handover command to the mobile device (see Fig. 6 i.e., step 612 & Para’s [0019] i.e., AP 106(1) is in the form of a cellular-based AP (e.g., a base station or enhanced NodeB), [0033] i.e., The serving AP 106(1) can analyze the measurement report 118, and upon determining that the mobile device 102 has taken enough measurements for the mobile device 102 to be provided a stable radio signal from a neighboring AP, the serving AP 106(1) can select a target AP 106(2) with the highest radio signal measurement and can send a handover command (“HO”) 120 (i.e., “initiate handover”) to the mobile device 102 with the target AP 106(2) identified for the mobile device 102 & [0077] i.e., At 612, the cellular-based AP 106 may send a handover command 120 (i.e., “initiate handover”) to the mobile device 102 information the mobile device 102 of a target AP 106 selected by the cellular-based AP 106…This handover command 120 is received by the mobile device 102 to re-register with the target AP 106 and to transition the communication session to the target AP). 

McDiarmid further discloses receiving, from the user equipment, a measurement report providing an indication of a condition of the bearer for initiating the handover (see Fig. 6, step 610 i.e., Receive measurement report from mobile device & Para’s [0031-0033], [0041-0046] i.e., In a mobile controlled handover implementation, the mobile device 102 can analyze the radio signal measurements taken from all available APs to determine a best performing AP to select as the target AP, [0058], [0066-0068] i.e., the handover module 318 measures a parameter of a radio signal from the first, serving AP 106 & [0076-0077] i.e., Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102 at 610. The measurement report 118 can include radio signal measurements taken by the mobile device 102 with respect to one or more AP’s (both cellular and WiFi) within communication range of the mobile device 102). 

(McDiarmid suggests the handover procedure is triggered for the mobile device based on a coded-specific threshold with respect to radio signal measurements performed by the mobile device for providing a stable radio signal from the best performing target AP with the highest radio signal measurement, (see Para’s [0013-0017] i.e., handover triggering threshold specific to codec, [0024-0027] i.e., codec-specific thresholds, [0031-0036] i.e., By utilizing a handover triggering threshold from the set of codec-specific thresholds 112 that is specific to the codec used in an ongoing communication session & [0041-0046] i.e., When a radio signal measurement from the serving AP 106(3) falls below the relevant codec-specific threshold, a handover procedure is triggered) & [0077] i.e., select a best performing AP as the target AP for the handover). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the apparatus disclosed in Kitaji to determine whether to initiate the handover based on the teachings of McDiarmid who discloses a base station initiates a handover for a mobile device by sending a handover command to the mobile device as disclosed in the teachings of McDiarmid because the motivation lies in McDiarmid for providing a stable radio signal from the best performing target AP with the highest radio signal measurement 

While Kitaji discloses the threshold management server 300 which manages the handover threshold (see Fig. 1, 300 & Para [0050]) is connected to a backbone network which may be a core network (see Fig. 1 i.e., threshold management server 300 coupled to backbone network 12, 22 & Para’s [0048-0050] i.e., The threshold management server 300 can be connected to the backbone network), the combination of Kitaji in view of McDiarmid does not specifically disclose the threshold management server 300 is a core network node included in a core network. However the claim feature would be rendered obvious in view of Sandhu et al. US (2016/0150445). 

Sandhu discloses a network device that is included in a core network (see Para [0071] i.e., a network device (i.e., “core network node”) that is included in or communicatively coupled with a core network (e.g., an MME, or the like)). 

Sandhu discloses the network device that is included in a core network (i.e., MME) manages a handover threshold (see Para’s [0071] i.e., a network device that is included in or communicatively coupled with a core network…the network device may initiate handover of the high gain UE 306 if the modified power parameter satisfies a handover threshold)

see Para’s [0032-0033], [0071], & [0104] i.e., A network device (e.g., MME, another network device, etc.) included in the core network, may use the measurement report to determine whether to handover the UE from the serving base station to a neighbor base station. For example, the network device may determine to handover the UE when the reported power parameter satisfies a handover threshold)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the threshold management server 300 disclosed in Kitaji in view of McDiarmid to be moved to the core network resulting in a core network node based on the teachings of Sandhu who discloses a network device included in a core network manages and uses a handover threshold because the motivation lies in Sandhu that the handover threshold used by the network device or core network node is used to achieve successful handover of the high gain UE 306 from the serving base station to the neighbor base station based on the quality of communication with the serving base station.  

Regarding Claim 57, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the method of claim 55, wherein the handover threshold is derived by a core network node (Kitaji, see Fig. 1 i.e., threshold management server 300 (i.e., “core network node”) is connected to the backbone network 12,22 which is a core network & Para’s [0047-0048] i.e., backbone network (i.e., core network) & [0050] i.e., The threshold management server 300 can be connected to the backbone network & [0056] & [0116]) and/or the user equipment from session description protocol information within a session initiation protocol. 

Regarding Claim 58, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the method of claim 55 further comprising: adjusting the received handover threshold to take into account characteristics of a radio interface in use by the user equipment,  (McDiarmid, see Para’s [0016-0017] i.e., codec specific threshold takes into account radio access technology (RAT) used by the UE, [0024], & [0070] i.e., The handover triggering threshold that is specific to the matching codec can then be used to monitor for a handover triggering event & [0069-0070] i.e., codec-specific thresholds 112 adjusted according to RAT supported by AP and UE for the communication session).   

Regarding Claim 59, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the method of claim 55, wherein the handover threshold comprises a radio signal strength threshold (Kitaji, see Para [0006], [0051] i.e., RSSI, [0063-0064] i.e., RSSI & [0066-0067]), a quality threshold, and/or a packet loss threshold.  

Regarding Claim 60, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the method of claim 55, wherein the handover threshold (Kitaji, see Para [0116] i.e., handover threshold TH) is carried by a create bearer request message, Kitaji, see Fig. 11 i.e., S160 & Para [0116] i.e., handover threshold TH in a predetermined field of the session notification response R1), a bearer modify request message, and/or a radio resource control connection complete message.  

5.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaji US (2010/0173632) in view of McDiarmid et al. US (2017/0195932), and further in view of Sandhu et al. US (2016/0150445) as applied to claim 49 above, and further in view of Nakamura et al. US (2016/0212674).

Regarding Claim 50, the combination of Kitaji in view of McDiarmid, and further in view of Sandhu discloses the apparatus of claim 49, but does not disclose wherein the handover threshold is determined based at least on a type of media encoding within the bearer and/or whether the media uses redundancy. However the claim feature would be rendered obvious in view of Nakamura et al. US (2016/0212674). 

Nakamura discloses wherein the handover threshold is determined based at least on a type of media encoding within the bearer (see Para [0018] i.e., the terminal information includes…a coded type indicating the type of a codec used in the encoding and decoding a signal transmitted/received between the terminal PS and the base station BS via the wireless packet communication) and/or whether the media uses redundancy.

see Para [0050])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold determined in Kitaji in view of McDiarmid and further in view of Sandhu to be determined based at least on a type of media encoding within the bearer as disclosed in the handover threshold determined in Nakamura because the motivation lies in Nakamura for selecting a proper handover threshold based on the codec of the received signal received by the terminal PS for performing the handover efficiently. 

6.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaji US (2010/0173632) in view of McDiarmid et al. US (2017/0195932) as applied to claim 49 above, and further in view of Zhou et al. US (2012/0117251)

Regarding Claim 56, the combination of Kitaji in view of McDiarmid discloses the method of claim 55 above, but does not disclose wherein the message is received from a policy and charging rules function node. However the claim feature would be rendered obvious in view of Zhou et al. US (2012/0117251)

Zhou discloses wherein a message is received from a policy and charging rules function node including modified PCC rules and event triggers of the PDN connection established before handover (see Para [0185] i.e., hPCRF returns the modified PCC rules and event triggers to PCEF for update through the IP-CAN session modification acknowledgement message).

(Zhou discloses the PCEF installs and enforces PCC rules and event triggers (see Para [0021] & [0160])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold message received from the core network node as disclosed in Kitaji in view of McDiarmid to be included in the modified PCC rules and event triggers of the IP-CAN session modification acknowledgement message received from the PCRF disclosed in Zhou because the motivation lies in Zhou for the PCRF providing the PCC rules and event triggers of the PDN connection established before handover so that the PCEF installs and enforces the PCC rules and event triggers for appropriately performing handover. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADNAN BAIG/Primary Examiner, Art Unit 2461